Opinion
Per Curiam.
The appellant in this case was indicted, tried and convicted for murder in the first degree, and sentenced to the penitentiary for life. On December 22, 1898, the escape of the defendant being suggested to the court, a motion was made to dismiss the appeal unless the appellant sub' mitted himself within sixty days to the .jurisdiction of the court- On the same day said motion was granted. On April 6, 1899, the defendant having failed to submit himself to the jurisdiction of the court, the appeal was dismissed under the former order.